Exhibit 10.2

Danaher Corporation

Description of Compensation Arrangements for Certain Executive Officers

In addition to the compensation arrangements otherwise set forth as exhibits to
Danaher’s Annual Report on Form 10-K for the year ended December 31, 2007 (the
“Annual Report”), following is a description of the compensation arrangements
for each of the Company’s named executive officers and for each other executive
officer who is also a member of the Company’s Board of Directors (the
“officers”).

 

Name and Position

   Base Salary

Steven M. Rales
Chairman of the Board

   $ 395,000

Mitchell P. Rales
Chairman of the Executive Committee

   $ 395,000

H. Lawrence Culp, Jr.
President and Chief Executive Officer

   $ 1,100,000

Daniel L. Comas
Executive Vice President and Chief Financial Officer

   $ 585,000

Philip W. Knisely
Executive Vice President

   $ 675,000

James A. Lico
Executive Vice President

   $ 525,000

Thomas P. Joyce, Jr.
Executive Vice President

   $ 525,000

The officers are eligible to participate in the Company’s employee benefit
plans, including the Company’s group medical, dental, vision, disability,
accidental death and dismemberment, life insurance and 401(k) plans. These plans
are generally available to all salaried employees and do not discriminate in
favor of the officers.

In addition, the perquisites provided to the officers consist primarily of
reimbursement for club dues and tax preparation and financial planning services,
parking, car allowance or car lease and related expenses, annual physical,
tickets for sporting events and, with respect to Mr. Culp, additional term life
insurance and personal use of the Danaher plane when not in use for business
purposes. Mr. Comas is also allowed certain personal use of the Danaher plane.
Not every officer receives or uses each of the perquisites listed above. In
addition, Messrs. Steven Rales and Mitchell Rales are permitted to make personal
use of designated Company office space and secretarial, tax and accounting
services.

In addition, each officer (other than Messrs. Steven Rales and Mitchell Rales)
participates in the Company’s Executive Deferred Incentive Program, 2007
Executive Cash Incentive Compensation Plan and 2007 Stock Incentive Plan, each
of which is attached as an exhibit to the Annual Report.